Citation Nr: 0328613	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a lung disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1984 to February 1986.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from a March 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware.  In April 2003 
the veteran provided testimony at a Travel Board hearing 
before the undersigned.  The hearing transcript has been 
associated with the claims folders.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding the notice 
requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has provided the veteran notice of the 
VCAA.  See letter dated in January 2002.  The RO 
readjudicated the claims pursuant to the VCAA in March 2003.  
See March 2003 supplemental statement of the case (SSOC).


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
VCAA letter sent to the veteran provided him 60 days to 
respond.  As this case is being remanded anyway for 
additional development or to cure a procedural defect, the RO 
must take the opportunity to inform him that notwithstanding 
any information previously provided, a full year is allowed 
for response to VCAA notice.  

Information of record from the Social Security Administration 
(SSA) shows that the veteran applied for SSA disability 
benefits.  See October 1996 letter from SSA to VA Medical 
Center.  The RO has not obtained the medical records which 
were utilized in the adjudication of the veteran's SSA claim.  
Those records may contain information pertinent to the 
veteran's claims, and VA is obliged to obtain them.  

In his March 1999 claim, the veteran indicated that he was 
receiving treatment at Limestone Medical Center.  It does not 
appear that an attempt was undertaken to obtain treatment 
records from this private facility.  Medical records 
associated with this treatment may contain information 
critical to the matters at hand.  If they exist, they must be 
associated with the claim files for the record to be 
sufficiently complete for appellate review.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be advised that 
notwithstanding any previous instructions, a year 
is afforded for response to VCAA notice.  

2.  The RO should obtain copies of the medical 
records considered by SSA in its adjudication of 
the veteran's claim for disability benefits.
3.  The RO should obtain from Limestone Medical 
Center all records of treatment afforded the 
veteran for the disabilities at issue.  If the 
records are not obtained, the attempts to obtain 
them should be documented for the record.  

4.  The veteran should then be afforded 
an appropriate VA examination(s) to 
determine whether he indeed has either of 
the claimed disorders and, if so, its 
likely etiology.  The examiner should 
provide an opinion as to whether any 
current heart or lung disorder diagnosed 
is, as likely as not, related to the 
veteran's active service (to specifically 
include the possibility to an etiological 
relationship to the veteran's 
staphylococcal chest wall abscess in 
service).  The veterans' claims folder 
should be made available to the 
examiner(s) for review in conjunction 
with the examination (and the examiner 
should comment on the January 2001 nexus 
opinion by Anthony A. Vasile, D.O.).  Any 
indicated tests or studies should be 
performed.  The examiner(s) should 
explain the rationale for all opinions 
given.

5.  The RO should then review the entire record and 
re-adjudicate the claims.  If either remains 
denied, the RO should issue an appropriate SSOC, 
and give the veteran the requisite period of time 
to respond.  The case should then be returned to 
the Board, if in order, for further review.  

The purposes of this remand are to assist the appellant in 
the development of his claims and to meet notice 
requirements.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded

by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


